Citation Nr: 1109348	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-29 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel







INTRODUCTION

The Veteran served on active duty from June 1997 to January 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran's claims file was subsequently transferred to the RO in Des Moines, Iowa.

This case was remanded by the Board in September 2009 for further development.  The Board is satisfied as to substantial compliance with its September 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included contacting the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for a stomach disorder during the course of this appeal as well as scheduling the Veteran for a comprehensive VA examination to determine the nature and etiology of any stomach disorder found.  As such, the case is now ready for disposition. 


FINDING OF FACT

A chronic stomach disorder was not manifest during service and gastroesophageal reflux disease was not identified until April 2008; moreover, the competent and credible evidence does not establish that a current stomach disorder is related to service.


CONCLUSION OF LAW

A chronic stomach disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and identified VA treatment records.  Written statements in support of the Veteran's claim have also been associated with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, recognition is given to the fact that duty to assist includes providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, the Veteran was scheduled for an examination in July 2006 to further develop his claim for entitlement to service connection for a stomach disorder.  He failed to report for that examination.  In this regard, in remanding this matter for afford the Veteran another opportunity to appear, the Board specifically noted his history of either being unavailable or unwilling to report for VA scheduled examinations.  The Veteran was then specifically advised in the remand that failing to report for the examination could result in the denial of his claim.

Another VA stomach examination was scheduled on April 19, 2010.  A letter advising the Veteran of the scheduled examination was mailed by United States Postal Service (USPS) certified mail on March 30, 2010.  The letter was sent to his address of record.  USPS tracking documents show that a notice was left at the Veteran's home on April 1, 2010 advising him that there was outstanding mail waiting for him at the post office.  There is no indication that he retrieved his mail.  The Veteran did not report for the April 2010 VA stomach examination.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, illness of the Veteran, or illness or death of a family member. 38 C.F.R. § 3.655.  

In December 2010, the Veteran was furnished a supplemental statement of the case (SSOC) containing the provisions of 38 C.F.R. § 3.655.  The SSOC also specifically noted that the Veteran had failed to report for his 2010 examination, that the evidence from that examination could have been material to his claim, and that VA would be limited to considering the evidence of record.  The Veteran has not made an attempt to explain to the RO why he failed to report for the scheduled VA examination relevant to his claim.  Thus, since the Veteran failed to appear to his scheduled examination in April 2010, without offering any explanation for his failure to cooperate, the Board has no alternative but to evaluate the claim for service connection based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).

The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was advised of the importance of appearing for his scheduled VA examination and has not provided a reason for his repeated failures to do so.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks entitlement to service connection for a stomach disorder.  Specifically, he asserts that his stomach symptomatology began in 1999 while he was on active duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records reflect that the Veteran complained of nausea and diarrhea in February 1998.  In July 2000, he complained of diarrhea, slight migraines, and feelings of weakness.  In June 2002, he presented with vomiting and diarrhea; the diagnosis was gastroenteritis.  On his October 2003 Post-Deployment Health Assessment, the Veteran indicated that he suffered from diarrhea and frequent indigestion during his deployment, but that he did not suffer from these symptoms any longer.  There is no further mention of gastrointestinal symptomatology in the service treatment records.  Therefore, service records do not show a chronic stomach disorder at the time of discharge.

Next, post-service evidence does not reflect gastrointestinal symptomatology for many years after service discharge.  Specifically, in April 2008, the Veteran was diagnosed with gastroesophageal reflux disease (GERD) after presenting with complaints of diarrhea and heartburn.  This is the first recorded symptomatology related to a gastrointestinal or digestive disorder, coming approximately 4 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the stomach for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is no dispute that Veteran is competent to report symptoms of diarrhea and epigastric pain he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence are inconsistent with the history he provided to service examiners at the time he underwent his post-deployment evaluation.  While he stated that his gastrointestinal disorder began in 1999 and had continuously bothered him since that time, he clearly indicated on his October 2003 Post-Deployment Health Assessment that the diarrhea and frequent indigestion from which he suffered during his deployment had been resolved.  He denied experiencing the symptoms since his return from Kuwait.  Such weighs heavily against the Veteran's claim, as well as his credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Put another way, the Board finds that the Veteran's reported history of continued stomach symptomatology since 1999 is inconsistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service in January 2004 and initial reported symptoms related to a stomach disorder in April 2008, more than a 4-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also finds the Veteran's repeated, and seemingly purposeful, failures to report for his VA scheduled examinations to weigh against his credibility.  The Veteran seems to be avoiding the examinations because of the potential unfavorable outcome that the examination might elicit.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's stomach disorder to active duty, despite his contentions to the contrary.    

To that end, the Board emphasizes that, although the Veteran has been diagnosed with GERD by medical professionals, there are no clinical opinions of record linking his GERD to his period of active service.  Significantly, the Board reiterates that the Veteran was given two opportunities to undergo VA examinations which may have provided positive nexus opinions; however, the Veteran failed to report to his scheduled July 2006 general VA examination as well as his scheduled April 2010 VA stomach examination.   

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, specific gastrointestinal disorders such as GERD are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent nexus evidence was not offered by the medical personnel who examined and diagnosed the Veteran with GERD in April 2008.  Again, the Veteran failed to report to two VA examinations which may have provided such evidence.    

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for a stomach disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


